Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the amendments and arguments (12/9/2020), terminal disclaimer (12/9/2020) and the supplemental response/claim amendments dated 2/8/2021. Claims 1, 9, 10, 17-18 have been amended and claims    2-8, 11-16 have been cancelled. Claims 19-24 have been added new. In light of the amendments dated 2/8/2021 and filing of the terminal disclaimers the rejections of record are withdrawn. The pending claims 1, 9, 10, 17-24 are allowed and are renumbered as 1-11.
	 			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a composition consisting of a combination of magnesium mineral, procyanidins, curcumin, resveratrol, epigallocatechin-3-gallate (EGCG), optionally with one or more inactive ingredients as claimed, wherein each of the procyanidins, curcumin, resveratrol, and EGCG are present in an amount of from about 5 mg to about 3000 mg and the magnesium is present in an amount of from about 50 mg to about 1000 mg and to the use of such composition in a method of treatment or reducing the development and/or progression of rheumatoid arthritis or osteoarthritis. 
The closest prior art Rabovsky teaches multi-supplement compositions comprising multivitamins, minerals, antioxidants, anti-inflammatory agents. Rosenbloom teaches supplement with three main ingredients, turmeric, ginger, horseradish with .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627